DETAILED ACTION
In response to communications filed 2 April 2021, claims 1 and 13 are amended per applicant’s request. Claims 1-2, 4, 6, 13-14, 16, and 18 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 April 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see section “III. RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 101,” filed 2 April 2021, with respect to claims 1 and 13 have been fully considered but are not persuasive. 
On pages 8-10, applicant argues that the claims integrate the judicial exception into a practical application and are thus patent-eligible under Prong Two. However, these arguments are not persuasive. Step 2A Prong Two analyzes “additional elements,” i.e., elements of the 
Applicant’s arguments, see section “VI. RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 103,” page 12, line 21, to page 13, line 6, filed 2 April 2021, with respect to claims 1 and 13 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frazzingaro et al. (US 2018/0329957 A1).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6, 13-14, 16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 13 recite the steps of
identifying two or more suspect duplicate records based on scores;
classifying the two or more suspect duplicate records, by comparing the scores against threshold values, into one of: a match, a non-match, and a possible match;
analyzing user action data about actions taken by a user prior to receiving a user input indicating an incorrect classification of the two or more suspect duplicate records, wherein the actions taken by the user occurred in conjunction with a decision by the user reflected in the user input, wherein the actions comprise a review time corresponding to an amount of time the user spent reviewing the two or more suspect 
using the analyzed user action data as an input parameter to an implicit feedback-based learning model, wherein the implicit feedback-base learning model adjusts the threshold values based on the review time being low with respect to an average review time and the user input;
in response to receiving a user input indicating an incorrect classification of the suspect duplicate records, re-classifying the suspect duplicate records and adjusting the threshold values for classification of future records.

The scope of these limitations, under their broadest reasonable interpretation, may be performed in the human mind and therefore fall within the “Mental Processes” grouping of abstract ideas. The steps of identifying, classifying, and analyzing, re-classifying, and adjusting may be performed as mental observations and/or evaluations. In addition, the “implicit feedback-based learning model” may be a mental model, i.e., using the analyzed data to adjust the threshold values may be performed as a mental evaluation. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 1 and 13 recite the additional elements that the steps of identifying and re-classifying are performed “by a [the] master data management module”; that the step of classifying is performed “by a matching engine”; that the threshold values are “of the matching engine”; and that the steps of analyzing and receiving are performed “by a [the] data stewardship client.” Claims 1 and 13 also recite that the two or more suspect duplicate records are “in the data management system” and that the threshold values are “of the matching engine.” In addition, claim 13 recites the additional elements of
A computer program product for processing suspect duplicate records in a master data management system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program 

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer system. See MPEP § 2106.05(f). 
Claims 2, 4, 6, 14, 16, and 18 include limitations, which under their broadest reasonable interpretation, may also be performed in the human mind and likewise fall within the “Mental Processes” grouping of abstract ideas. Claims 2, 4, 6, 14, 16, and 18 do not recite any additional elements that are not directed to the abstract idea beyond those inherited from independent claims 1 and 13. Therefore, claims 2, 4, 6, 14, 16, and 18 do not integrate the judicial exception into a practical application.
Considering the limitations of claims 1-2, 4, 6, 13-14, 16, and 18 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 1-2, 4, 6, 13-14, 16, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a generic computer system. Therefore claims 1-2, 4, 6, 13-14, 16, and 18 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 6, 13-14, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the term “low” (in the limitation “based on the review time being low”) is a relative term which renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2, 4, 6, 14, 16, and 18 are rejected because they inherit this deficiency.
For the purpose of applying prior art, --based on the review time being low with respect to an average review time-- is interpreted as --based on the review time being less than an average review time--. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 6, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2014/0101172 A1) in view of Nash et al. (US 8,572,013 B1) and Frazzingaro et al. (US 2018/0329957 A1).

Regarding claim 1, Dua teaches a method for processing suspect duplicate records in a master data management system, the method comprising:
identifying, by a master data management module, two or more suspect duplicate records in the master data management system based on scores (see Dua [0073]-[0074] and [0017], “two data records” are identified based on “match score[s]”); and
classifying, by a matching engine, the two or more suspect duplicate records, by comparing the scores against threshold values, into one of: a match, a non-match, and a possible match (see Dua [0017], the “match score” for each pair of data records is compared against “duplicate threshold” and “match threshold” values to classify the data records into one of “definitely,” “do not,” and “potentially” match).
Dua does not explicitly teach
analyzing, by the data stewardship client, user action data about actions taken by a user prior to receiving a user input indicating an incorrect classification of the two or more suspect duplicate records, wherein the action taken by the user occurred in conjunction with a decision by the user reflected in the user input, and wherein the user action data incorporates the user input; 

in response to receiving, by a data stewardship client, the user input indicating an incorrect classification of the suspect duplicate records, re-classifying, by the master data management module, the suspect duplicate records and adjusting the threshold values of the matching engine for classification of future records.
However, Nash teaches
analyzing, by the data stewardship client, user action data about actions taken by a user prior to receiving a user input indicating an incorrect classification of the two or more suspect duplicate records, wherein the action taken by the user occurred in conjunction with a decision by the user reflected in the user input, and wherein the user action data incorporates the user input (see Nash 6:19-27, “more identified classifications,” i.e., user action data taken prior to the “identified classification” user input, are analyzed); 
using the analyzed user action data as an input parameter to an implicit feedback-based learning model, wherein the implicit feedback-base learning model adjusts the threshold values of the matching engine based on the user input (see Nash 8:44-52 and 6:19-27, “As more identified classifications 166 are deemed correct from the manual review, the confidence score threshold may be adjusted downward”); and
in response to receiving, by a data stewardship client, a user input indicating an incorrect classification of the suspect duplicate records, re-classifying, by the master data management module, the suspect duplicate records and adjusting the threshold values of the 
Dua teaches to classify data records as “definitely,” “do not,” and “potentially” matching. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manually review classifications and adjust threshold values, as taught by Nash, in combination with the techniques taught by Dua, because “erroneous identifications of classifications 166 are reduced, manual review of the classifications 166 may be reduced” (see Nash 8:44-52).
Dua as modified does not explicitly teach
wherein the actions comprise a review time corresponding to an amount of time the user spent reviewing; and
wherein the implicit feedback-based model adjusts based on the review time being low with respect to an average review time.
However, Frazzingaro teaches 
wherein the actions comprise a review time corresponding to an amount of time the user spent (see Frazzingaro [0282], “amount of time the user spends reviewing the result”); and
wherein the implicit feedback-based model adjusts based on the review time being low with respect to an average review time (see Frazzingaro [0285]-[0206], “update one or more of the models,” where [0283]-[0284] teach adjusting the models based on the “average time that the user spends interacting with a result”).
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to adjust models based on review time, as taught by Frazzingaro, in combination with the techniques taught by Dua as modified, “so as to detect and minimize negative performances in the future” (see Frazzingaro [0288]).
Dua as modified teaches
wherein the review time corresponds to reviewing the two or more suspect duplicate records (see Frazzingaro [0282] and Dua [0073]-[0074], where the review time analysis for “results,” taught by Frazzingaro, is applied to the suspect duplicate record results taught by Dua); and
wherein the user action data incorporates the review time (see Frazzingaro [0285]-[0206] and Nash 6:19-27, where the user action data from the “manual review,” taught by Nash, further incorporates the review time taught by Frazzingaro).

Regarding claim 13, Dua teaches a computer program product for processing suspect duplicate records in a master data management system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se (see Dua [0013]),
the program instructions being executable by a processor to perform a method comprising:

classifying, by a matching engine, the two or more suspect duplicate records, by comparing the scores against threshold values, into one of: a match, a non-match, and a possible match (see Dua [0017], the “match score” for each pair of data records is compared against “duplicate threshold” and “match threshold” values to classify the data records into one of “definitely,” “do not,” and “potentially” match).
Dua does not explicitly teach
analyzing, by the data stewardship client, user action data about actions taken by a user prior to receiving a user input indicating an incorrect classification of the two or more suspect duplicate records, wherein the action taken by the user occurred in conjunction with a decision by the user reflected in the user input, and wherein the user action data incorporates the user input; 
using the analyzed user action data as an input parameter to an implicit feedback-based learning model, wherein the implicit feedback-base learning model adjusts the threshold values of the matching engine based on the user input; and
in response to receiving, by a data stewardship client, the user input indicating an incorrect classification of the suspect duplicate records, re-classifying, by the master data management module, the suspect duplicate records and adjusting the threshold values of the matching engine for classification of future records.
However, Nash teaches

using the analyzed user action data as an input parameter to an implicit feedback-based learning model, wherein the implicit feedback-base learning model adjusts the threshold values of the matching engine based on the user input (see Nash 8:44-52 and 6:19-27, “As more identified classifications 166 are deemed correct from the manual review, the confidence score threshold may be adjusted downward”); and
in response to receiving, by a data stewardship client, a user input indicating an incorrect classification of the suspect duplicate records, re-classifying, by the master data management module, the suspect duplicate records and adjusting the threshold values of the matching engine for classification of future records (see Nash 8:22-21 and 7:49-58, “manual review . . . correct classification 166 may then be manually assigned,” where 6:19-27 and 8:44-52, teach to “adjust the thresholds for automatic assignment of classifications . . . according to the feedback”).
Dua teaches to classify data records as “definitely,” “do not,” and “potentially” matching. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manually review classifications and adjust threshold values, as taught by Nash, in combination with the techniques taught by Dua, because 
Dua as modified does not explicitly teach
wherein the actions comprise a review time corresponding to an amount of time the user spent reviewing; and
wherein the implicit feedback-based model adjusts based on the review time being low with respect to an average review time.
However, Frazzingaro teaches 
wherein the actions comprise a review time corresponding to an amount of time the user spent (see Frazzingaro [0282], “amount of time the user spends reviewing the result”); and
wherein the implicit feedback-based model adjusts based on the review time being low with respect to an average review time (see Frazzingaro [0285]-[0206], “update one or more of the models,” where [0283]-[0284] teach adjusting the models based on the “average time that the user spends interacting with a result”).
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to adjust models based on review time, as taught by Frazzingaro, in combination with the techniques taught by Dua as modified, “so as to detect and minimize negative performances in the future” (see Frazzingaro [0288]).
Dua as modified teaches
wherein the review time corresponds to reviewing the two or more suspect duplicate records (see Frazzingaro [0282] and Dua [0073]-[0074], where the review time analysis for 
wherein the user action data incorporates the review time (see Frazzingaro [0285]-[0206] and Nash 6:19-27, where the user action data from the “manual review,” taught by Nash, further incorporates the review time taught by Frazzingaro).

Regarding claims 2 and 14, Dua as modified teaches wherein the two or more suspect duplicate records form a match group and wherein one record of the match group is designated a group head, against which group head other records in the match group are compared (see Dua [0034], the “data records” compared are a match group, where the “single data record” is the group head).

Regarding claims 6 and 18, Dua as modified teaches wherein the data includes one or more of: time spent by the user in making a decision about an incorrect classification, and actions taken on the user interface of the data stewardship client (see Frazzingaro [0282] and Nash 6:19-27).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2014/0101172 A1), Nash et al. (US 8,572,013 B1), and Frazzingaro et al. (US 2018/0329957 A1) as applied to claims 1 and 13 above, and further in view of Li et al. (US 2019/0370388 A1).

Regarding claims 4 and 16, Dua as modified does not explicitly teach further comprising: in response to receiving a user input indicating an incorrect classification of the two or more suspect duplicate records, requesting input from the user regarding reasons for indicating the incorrect classification.
However, Li teaches further comprising: in response to receiving a user input indicating an incorrect classification of the two or more suspect duplicate records, requesting input from the user regarding reasons for indicating the incorrect classification (see Li [0041], “user intervention can include user actions such as explicitly categorizing the irreconcilable records . . . into one or more reason categories”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request input regarding the reasons that a record is wrongly categorized, as taught by Li, in combination with the techniques taught by Dua as modified, because “if the user provides input that an unmatched record is wrongly categorized or can be categorized into additional reason categories, such input can be automatically used to train the classifiers” (see Li [0018]).
Dua as modified teaches using the input from the user as a parameter in adjusting the threshold values of the matching engine (see Dua [0017], Nash 8:44-52, and Li [0018] and [0041], where “additional reason categories . . . used to train the classifiers,” taught by Li, is used to train and adjust the threshold values of the matching engine, as taught by Dua in view of Nash).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.